Citation Nr: 1814098	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder other than allergic rhinitis, to include sinusitis and vasomotor rhinitis.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to claimed atrial fibrillation and/or psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Texas Army National Guard from October 1977 to February 1978.  He also had active duty service in the United States Army from December 1990 to May 1991.  The record additionally shows that the Veteran had periods of ACDUTRA and inactive duty for training (INACDUTRA) during his service in the Army National Guard from August 1977 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the issues listed above, the June 2013 rating decision denied entitlement to service connection for allergies and hepatitis C.  However, the Veteran's June 2013 notice of disagreement did not address the denial of his claim regarding allergies.  In addition, in response to the RO April 2014 statement of the case furnished by the RO, the Veteran submitted an April 2014 VA Form 9 stating that he only wanted to appeal the issues regarding sinusitis, sleep apnea, atrial fibrillation, and a psychiatric disorder.  The Board notes that the Veteran later submitted an April 2015 VA Form 9 in which he marked that he wanted to appeal all of the issues listed in the statement of the case.  However, this substantive appeal is untimely as it was not submitted within one year of the June 2013 rating decision or within 60 days of the April 2014 statement of the case.  38 U.S.C. § 7105; 38 C.F.R. § 20.202(b)(1) (2017).  Thus, the issues of entitlement to service connection for allergies and hepatitis C are not before the Board at this time.  

However, the record shows that the Veteran has received a current diagnosis for vasomotor rhinitis, which is also known as nonallergic rhinitis.  See Nonallergic Rhinitis (Vasomotor Rhinitis), American Academy of Allergy Asthma & Immunology (Feb. 23, 2018); https://www.aaaai.org/conditions-and-treatments/conditions-dictionary/nonallergic-rhinitis-vasomotor.  As this diagnosis is distinct from the Veteran's finally denied service connection claim for allergies, the Board has expanded the Veteran's service connection claim for sinusitis to encompass this disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a July 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board or appellate review.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In January 2018, he changed his representation to the Texas Veterans Commission.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD; entitlement to service connection for atrial fibrillation; and entitlement to service connection for obstructive sleep apnea, to include as secondary to claimed atrial fibrillation and/or psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's sinus disorder other than allergic rhinitis, diagnosed as vasomotor rhinitis, was at least as likely as not incurred during a period of active duty service.

	
CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a sinus disorder other than allergic rhinitis, diagnosed as vasomotor rhinitis, have been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Veteran reported that he first experienced symptoms of, and received treatment for, a sinus/allergy issue at the Carl R. Darnall Army Medical Center in Fort Hood, Texas during his service in December 1990.  See June 2011 Statement in Support of Claim; January 2016 Board Hearing Transcript, page 3; March 2017 VA examination.  The Veteran stated that he was given yellow pills.  Although the Veteran subsequently went home on leave to Dallas, Texas for 10 days, he reported that he was still experiencing allergies when he returned.  The Veteran indicated that he has continued to experience allergy problems, including symptoms of a runny nose and watery eyes, since that me.  The Veteran's symptoms worsened when he ate, and improved with the use of a nasal spray.  During a March 2017 VA examination related to the Veteran's claim, the Veteran informed the examiner that he had not experienced a sinus infection in a long time.

After reviewing the Veteran's relevant medical history, the March 2017 VA examiner provided a negative nexus opinion.  In the rationale, she noted that there was no objective evidence of treatment, testing, or any diagnosis until incidental findings on a CT scan and MRI in 2013 and 2014.  The Board notes that the 2013 MRI stated that the Veteran's mastoid air cells were well pneumatized, and there were no changes of significant sinusitis or mastoiditis.  The December 2013 CT scan found that mucosal thickening that was consistent with sinusitis was present in the left sphenoid sinus.  However, the examiner highlighted the fact that the Veteran had not been treated for sinusitis, and he did not have a diagnosis for the disorder at VA.  She opined that his diagnosis was vasomotor rhinitis.  The examiner explained that the Veteran's main issue was pollen, and the issue had been more problematic in Texas.  The examiner also observed that there had been no record of antibiotic therapy in the past 3 years from VA.  Although the significance of current antibiotic therapy is unclear from the opinion, the Board notes that three years prior to the March 2017 VA examination falls well within the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Consequently, the first required element of service connection has been established.

Upon review of the March 2017 opinion, the Board finds that it provides limited probative value.  The examiner relied on the lack of objective evidence, but she did not appear to consider the fact that the Veteran's service treatment records are unavailable in this case.  See June 2013 Formal Finding of Unavailability of Complete Service Treatment Records.  Moreover, the records available at the time of the March 2017 opinion were consistent with the Veteran's reported history.  A list of Current and Previous Assignments in his military personnel records shows that during his period of active duty service beginning in December 1990, he served with Company C of the 3rd Battalion of the 141st Infantry Regiment at Fort Hood, Texas.  Although the Veteran had previous service in the Texas Army National Guard, it does not appear that the Veteran had service at Fort Hood prior to that period of active duty.  Despite the examiner's observation that the Texas pollen affected the Veteran's disorder, the examiner did not discuss the relevance of the Veteran's active duty service in this state.  In addition, a December 2003 private treatment record that was added to the record after the March 2017 opinion stated that the Veteran had a known history of allergic rhinitis, and his medications included Zyrtec.  This objective evidence of prior treatment demonstrates that the March 2017 opinion was partly based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Veteran's statements indicate that he was initially treated for symptoms of vasomotor rhinitis during a period of active duty service, and his symptoms persisted after the December 1990 treatment.  The Veteran is competent to describe these observable symptoms, and the Board finds his statements to be credible in light of the supporting evidence in the military personnel records and post-service treatment record from 2003.  Although the Veteran reported that he was treated in service for an allergy/sinus issue, and he asserted that his continuing symptoms were the result of allergies, the Board finds that he is not competent to attribute his symptoms to a particular diagnosis.  While lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the appropriate diagnosis for his sinus symptoms falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges that the December 2003 record indicated that the Veteran had a diagnosis for allergies.  Although this record had not yet been associated with the claims file at the time of the March 2017 examination, the examination report reflects that the examiner considered the Veteran's reported history that he was diagnosed with allergic rhinitis and chronic sinusitis in 2003.  However, she found that vasomotor rhinitis was the most accurate diagnosis for his described history of symptoms.  In this regard, the Board notes that symptoms of vasomotor rhinitis are similar to those of allergic rhinitis.  See Nonallergic Rhinitis (Vasomotor Rhinitis), American Academy of Allergy Asthma & Immunology (Feb. 23, 2018); https://www.aaaai.org/conditions-and-treatments/conditions-dictionary/nonallergic-rhinitis-vasomotor.  Vasomotor rhinitis most commonly causes symptoms of stuffy nose, runny nose, sneezing, and postnasal drip; but unlike allergic rhinitis, it rarely causes an itchy nose, eyes, or throat.  Id.  In light of the above discussion, the Board finds that the March 2017 VA examiner's assessment is the most probative diagnosis for the Veteran's symptoms.  In contrast to the December 2003 record that does not contain any indication that a physical evaluation of the Veteran was conducted, the examiner conducted a thorough examination of the Veteran and obtained a detailed medical history before arriving at her determination.  In addition, the examiner's diagnosis was accompanied by a rationale.

Based on the foregoing, the evidence indicates that the Veteran's current vasomotor rhinitis first manifested during active duty in December 1990, and it has continued to be present since that time.  The Board also notes that when a veteran's service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107 (b).  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for a sinus disorder, diagnosed as vasomotor rhinitis, is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sinus disorder other than allergic rhinitis, diagnosed as vasomotor rhinitis, is granted.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, the Board notes that a remand is necessary to obtain an adequate VA medical opinion that follows the instructions of the prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran underwent a VA examination in February 2017, and the examiner diagnosed him with antisocial personality disorder.  In the July 2016 remand, the Board directed the examiner to opine as to whether any diagnosed personality disorders had a superimposed disease or injury that occurred during service.  The examiner instead opined as to whether the disorder was directly incurred in or otherwise related to service.  The examiner also noted that the Veteran had been diagnosed with other psychiatric disorders during the appeal period, including depressive disorder not otherwise specified (NOS) and mood disorder.  However, the examiner did not clearly address whether these diagnoses had been appropriate; and if so, whether they manifested during, or were otherwise related to, the Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, these questions should be addressed in the opinion obtained on remand.  

In addition, a remand is needed for the Veteran's service connection claim for atrial fibrillation to obtain a VA medical opinion that addresses all the relevant evidence of record.  In conjunction with the July 2016 remand, a VA examiner gave a negative nexus opinion in March 2017.  The examiner partly based the opinion on the fact that there was no objective evidence to support Veteran's assertion that he had atrial fibrillation as early as 2003.  However, the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Moreover, a December 2003 private treatment record that was subsequently associated with the claims file stated that a screening electrocardiogram (EKG) revealed atrial fibrillation.  In light of the potential significance of this evidence to the Veteran's claim, the Board finds that it should be considered by a VA examiner in an additional opinion.

The Board also finds that another VA medical opinion should be obtained for the Veteran's service connection claim for obstructive sleep apnea.  In response to the July 2016 remand, a VA examiner provided a negative opinion in March 2017.  In the rationale, the examiner stated that there was no mention of insomnia or sleep apnea at discharge.  However, the examiner did not acknowledge that the Veteran's service treatment records are unavailable in this case.  The record also shows that after the March 2017 opinion, the Veteran submitted a buddy statement in May 2017.  The Veteran's buddy, J.J., reported that during his period of Army National Guard service from June 1980 to April 1981, he witnessed the Veteran snoring and indicated that there were moments when the Veteran appeared to stop breathing.  The Board notes that the Veteran's personnel records reflect that he had a period of ACDUTRA from July 12, 1980 to July 26, 1980; in addition to INACDUTRA. 

In the opinion, the examiner noted that symptoms of sleep apnea included breathing interruptions and waking up with breath holding.  However, the examiner only discussed the Veteran's report that he experienced symptoms of snoring and hypersomnolence during service.  As the buddy statement indicates that another relevant symptom was present, the Board finds that an additional opinion should be obtained that considers this statement.  

In addition, the opinion indicated that atrial fibrillation and mood disorder could be associated with sleep apnea.  Consequently, his service connection claim for obstructive sleep apnea is inextricably intertwined with the service connection claims for atrial fibrillation and a psychiatric disorder being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, atrial fibrillation, and obstructive sleep apnea.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Central Texas Veterans Health Care System dated since November 2017.

2.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA. 

3.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's psychiatric disorder.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The AOJ should provide the examiner with a list of dates of any verified periods of INACDUTRA, ACDUTRA, and active duty service.

The examiner should note that the Veteran's service treatment records are unavailable for review.  In addition, the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should identify all psychiatric disorders that have been present during the appeal period (since May 2011) or within close proximity thereto (even if it has since resolved).  The examiner should specifically indicate whether the Veteran has mood disorder NOS, depressive disorder NOS, major depressive disorder, antisocial personality disorder, alcohol abuse, cocaine abuse, cocaine dependence in remission, and polysubstance abuse.  If not, the examiner should address the previous diagnoses of record and explain why such a diagnosis is not warranted, or was in error when issued.

The examiner should then address the following questions:

(a) For each diagnosis identified other than a personality disorder and substance abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise causally or etiologically related to, any verified period of active duty service and/or ACDUTRA.

(b) For each diagnosis identified other than a personality disorder and substance abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to an injury incurred during any verified period of INACDUTRA.

(c) If the above opinion for questions (a) and (b) is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder other than a personality disorder or substance abuse disorder was caused or aggravated by his obstructive sleep apnea.

(d) If a personality disorder is identified, the examiner should state whether there was a superimposed disease or injury during service.

(e) For each identified substance abuse disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by any identified psychiatric disorder.

4.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's atrial fibrillation.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner should note that the Veteran's service treatment records are unavailable for review.  In addition, the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The AOJ should provide the examiner with a list of dates of any verified periods of INACDUTRA, ACDUTRA, and active duty service.

For the Veteran's diagnosed atrial fibrillation, the examiner should provide an opinion as to the following questions:

(a) For any verified period of active duty service and/or ACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the atrial fibrillation was incurred in or is otherwise related to these periods?

(b) For any verified period of INACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the atrial fibrillation was related to an injury incurred therein?

(c) If the above opinion for questions (a) and (b) is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the atrial fibrillation was caused or aggravated by obstructive sleep apnea.

Regardless of the conclusion reached, the examiner should address the following:  (1) the Veteran's January 2016 testimony that the physical stress of activities during training, including carrying other soldiers, caused his atrial fibrillation; (2) the Veteran's report from the March 2017 VA examination that he failed a truck driver examination in 2003 related to his atrial fibrillation; and (3) the report from a December 2003 treatment record from Health Care for the Homeless that a screening electrocardiogram (EKG) revealed atrial fibrillation.  

5.  After the preceding development in paragraphs 1 and 2 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's obstructive sleep apnea.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The AOJ should provide the examiner with a list of dates of any verified periods of INACDUTRA, ACDUTRA, and active duty service.

The examiner should note that the Veteran's service treatment records are unavailable for review.  In addition, the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should provide an opinion as to the following questions:

(a) For any verified period of active duty service and/or ACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was incurred in or is otherwise related to these periods?

(b) For any verified period of INACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was related to an injury incurred therein?

(c) If the above opinion for questions (a) and (b) is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was caused or aggravated by his atrial fibrillation and/or psychiatric disorder.

Regardless of the conclusion reached, the examiner should address the following:  (1) the Veteran's report from the March 2017 VA examination that he experienced symptoms of snoring and hypersomnolence during service; (2) the May 2017 statement in which the Veteran's buddy reported that during his Army National Guard service from June 1980 to April 1981, he witnessed the Veteran snoring and indicated that there were moments when the Veteran appeared to stop breathing; and (3) the National Guard Bureau Retirement Credits Records that indicates that from August 1979 to August 1981, the Veteran had a period of ACDUTRA from July 12, 1980 to July 26, 1980, in addition to INACDUTRA. 

6.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional VA examinations and/or medical opinions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


